Name: Commission Regulation (EEC) No 1833/86 of 12 June 1986 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 6. 86 Official Journal of the European Communities No L 158/49 COMMISSION REGULATION (EEC) No 1833/86 of 12 June 1986 fixing the amount of the subsidy on oil seeds Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas estimated production of colza, rape and sunflower seed for the 1986/87 marketing year has not been fixed ; whereas the amount, where appropriate, to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regulation No 136/66/EEC could therefore not be determined ; whereas the Council fixed by Regulation (EEC) No 1457/86 the target price for sunflower seed for the 1986/87 marketing year on the basis of an oil content of 44 % for which the coefficient of equivalence with seed of other qualities has not been fixed ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza, rape and sunflower seed and the coef ­ ficient of equivalence of sunflower seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 896/86 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1333/86 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 896/86 Q, as last amended by Regulation (EEC) No 1775/86 (8) ; Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 (9) and (EEC) No 1458/86 (I0) ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for June 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for June 1986 for colza and rape seed has been obtainable only provision ­ ally on the basis of the target price and the monthly increase as last proposed by the Commission to the HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto. 2 . The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex II to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for June 1986 for colza and rape seed will , however, be confirmed or replaced as from 13 June 1986 to take into account the indicative price which is fixed for these (*) OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 362, 31 . 12. 1985, p. 8 . 0 OJ No L 164, 24. 6 . 1985, p. 11 . 0 OJ No L 119, 8 . 5. 1986, p. 19 . 0 OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 146, 31 . 5 . 1986, p. 25. f) OJ No L 82, 27 . 3 . 1986, p. 38 . (8) OJ No L 153, 7 . 6. 1986, p. 38 . 0 OJ No L 133, 21 . 5 . 1986, p. 12. (l0) OJ No L 133, 21 . 5 . 1986, p. 14. (") OJ No L 266, 28 . 9 . 1983, p. 1 . No L 158/50 Official Journal of the European Communities 13 . 6 . 86 products for the 1985/86 marketing year, and the amount of the monthly increase for June 1986 for colza and rape seed. 4. However, the amount of the subsidy in the case of advance fixing for July, August, September, October and November 1986 for colza and rape and for August, September and October 1986 for sunflower will be confirmed or replaced as from 13 June 1986 to take into account the coefficient of equivalence of sunflower seed and, where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza, rape and sunflower seed . Article 2 This Regulation shall enter into force on 13 June 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 June 1986 . For the Commission Frans ANDRIESSEN Vice-President 13. 6. 86 Official Journal of the European Communities No L 158/51 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month (') 2nd month (2) 3rd month (*) 4th month (*) 5th month (*) 6th month (*) 1 . Gross aids (ECU)  Spain  Portugal  Other Member States 2. Final aids (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in a Member State listed at (a) (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in a Member State listed at (a) (Esc) 30,499 74,11 83,50 1 397,06 202,59 253,30 22,426 17,359 42 829 2 232,44 0,610 0,000 26,146 63,74 71,82 1 216,18 176,59 222,47 19,671 15,038 38 998 2 443,34 0,00 2 936,04 0,00 3 827,43 0,610 0,000 25,857 63,09 71,06 1 202,50 174,10 219,99 19,444 14,838 38 368 2 338,47 0,00 2 892,89 0,00 3 769,30 0,586 0,000 26,835 65,51 73,79 1 247,77 180,68 228,37 20,160 15,483 39 750 2 430,05 0,00 3 037,17 0,00 3 872,05 0,562 0,000 27,813 67,81 76,38 1 293,85 187,86 236,74 20,911 16,129 41 292 2 560,99 0,00 3 181,45 0,00 4 025,37 0,538 0,000 28,309 69,37 78,09 1 311,30 192,21 240,56 21,230 16,306 41 877 2 540,76 0,00 3 211,57 0,00 4 028,35 (') On the basis of the Commission s proposal concerning the indicative price for the 1985/86 marketing year and subject to confirmation by the Council's decision. P) Subject to the amount to be deducted in compliance with the system of maximum guaranteed quantities. No L 158/52 Official Journal of the European Communities 13 . 6 . 86 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month (') 4th month (') 5th month (') 1 . Gross aids (ECU)  Spain  Portugal  Other Member States 2. Final aids (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in a Member State listed at (a) (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in a Member State listed at (a) (Esc) 3 . Compensatory aids :  in Spain (Pta)  in Portugal (Esc) 40,599 98,22 110,67 1 865,48 273,10 338,23 29,994 23,579 57 753 3 249,73 40,599 98,22 110,67 1 865,48 273,10 338,23 29,994 23,579 57 751 3 249,73 1,720 0,000 36,909 89,44 100,76 1 720,57 252,61 314,39 27,859 21,775 55 385 3 631,64 109,94 3 046,66 0,00 5 651,01 5 447,97 2 856,84 5 406,05 1,720 0,000 36,909 89,57 100,89 1 719,76 252,02 314,39 27,824 21,775 55 225 3 592,50 109,94 3 046,66 0,00 5 598,85 5 397,69 2 856,84 5 355,77 1,696 0,000 37,71 1 91,46 103,03 1 757,46 257,82 321,25 28,437 22,292 56 476 3 693,44 104,28 3 164,33 0,00 5 727,34 5 521,56 2 971,05 5 478,87 (') Subject to the amount to be deducted in compliance with the system of maximum guaranteed quantities and the coefficient of equivalence for seed with an oil content of 44 % . (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multi ­ plied by 1,037269 . ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM Fl Bfrs/Lfrs FF Dkr £ Irl £ Lit Dr Pta Esc 2,149230 2,419510 43,887100 6,844540 7,947460 0,708894 0,639962 1 474,340 134,624700 137,382100 144,853700 2,144270 2,417490 43,886200 6,846650 7,950520 0,710386 0,641322 1 479,820 136,63530 137,99890 146,89150 2,139590 2,414960 43,888900 6,849380 7,954180 0,711930 0,642612 1 484,800 138,80620 138,55620 148,18120 2,135260 2,412120 43,890900 6,851410 7,958730 0,713223 0,643763 1 490,060 141,01570 139,03730 149,61490 2,135260 2,412120 43,890900 6,851410 7,958730 0,713223 0,643763 1 490,060 141,01570 139,03730 149,61490 2,122790 2,402830 43,902600 6,86044b 7,987010 0,716774 0,647077 1 505, 100 146,75090 140,42340 155,20860